Name: Commission Regulation (EC) No 2531/2001 of 21 December 2001 prohibiting fishing for whiting by vessels flying the flag of France
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 Avis juridique important|32001R2531Commission Regulation (EC) No 2531/2001 of 21 December 2001 prohibiting fishing for whiting by vessels flying the flag of France Official Journal L 341 , 22/12/2001 P. 0017 - 0017Commission Regulation (EC) No 2531/2001of 21 December 2001prohibiting fishing for whiting by vessels flying the flag of FranceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Commission Regulation (EC) No 1965/2001(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2848/2000 of 15 December 2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(3), as last amended by Regulation (EC) No 2425/2001(4), lays down quotas for whiting for 2001.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of whiting in the waters of ICES divisions II a (EC waters) and IV by vessels flying the flag of France or registered in France have exhausted the quota allocated for 2001. France has prohibited fishing for this stock from 2 November 2001. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of whiting in the waters of ICES divisions II a (EC waters) and IV by vessels flying the flag of France or registered in France are hereby deemed to have exhausted the quota allocated to France for 2001.Fishing for whiting in the waters of ICES divisions II a (EC waters) and IV by vessels flying the flag of France or registered in France is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 2 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 268, 9.10.2001, p. 23.(3) OJ L 334, 30.12.2000, p. 1.(4) OJ L 328, 13.12.2001, p. 7.